Citation Nr: 1801328	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  12-03 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (other than posttraumatic stress disorder (PTSD)), to include adjustment disorder and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's spouse


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 1999 to October 2003. 

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A claim for service connection for PTSD was received in February 2010.  In August 2015, the Board, pursuant to Clemons v. Shinseki,	 23 Vet. App. 1, 5-6 (2009), recharacterized the issue on appeal to include service connection for an acquired psychiatric disorder, to include PTSD, depression, and adjustment disorder, and remanded the issue for additional development.

In May 2017, the Board bifurcated the issue of service connection for an acquired psychiatric disorder into two separate issues - entitlement to service connection for PSTD and entitlement to service connection for an acquired psychiatric disorder (other than PTSD), to include adjustment disorder and depression.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (noting that it is permissible for VA to bifurcate a claim of entitlement to service connection based on direct service connection and presumptive service connection) (en banc); Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); see also Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion).

In May 2017, the Board denied service connection for PTSD on a direct service connection basis based on a finding that the Veteran did not have, and had not had at any time proximate to or during the course of this appeal, diagnosed PTSD.  To the extent that the representative continues to argue that point in a November 2017 written brief to the Board, the issue of service connection for PTSD will not be further discussed.  If the Veteran wishes to file a claim to reopen service connection for PTSD, he should notify the agency of original jurisdiction (AOJ) of said intention.

In August 2015 and May 2017, the Board remanded the issue of service connection for an acquired psychiatric disorder (other than PTSD) for additional development.  Pursuant to the Board remand instructions, VA treatment records were obtained and associated with the claims file.  In December 2015 correspondence, the AOJ requested that the Veteran identify the names, addresses, and approximate dates of treatment for all private and VA healthcare providers who had treated him for the claimed acquired psychiatric disorders and complete a separate VA Form 21-4142 for each non-VA provider.  No response to the December 2015 letter has been received from the Veteran.    

The Veteran was afforded VA examinations in August 2015 and January 2016 to assist in determining the nature and etiology of the claimed acquired psychiatric disorder.  An addendum VA medical opinion report was obtained in May 2017.  As discussed below, the Board finds that the August 2015 and January 2016 VA examination reports and May 2017 addendum VA medical opinion report are thorough and adequate and in compliance with the Board's remand instructions; therefore, there has been substantial compliance with the prior Board remand orders with respect to the issue of service connection for an acquired psychiatric disorder (other than PTSD).  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In May 2015, the Veteran and spouse testified at a personal hearing at the VA RO in St. Petersburg, Florida (Travel Board hearing) before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran has currently diagnosed bereavement, alcohol use disorder, and cannabis use disorder.

2.  Apart from bereavement, alcohol use disorder, and cannabis use disorder, the Veteran does not have, and has not had at any time proximate to or during the course of this appeal, any additional current diagnosed psychiatric disorders, to include adjustment disorder or depression.

3.  The Veteran did not experience psychiatric symptomatology related to bereavement during service.

4.  The bereavement diagnosed during the appeal period manifested many years after service separation and is not causally or etiologically related to active service.

5.  Service connection is precluded for disability due to alcohol or drug abuse. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include adjustment disorder, depression, and bereavement, have not been met.  38 U.S.C.	 §§ 105(a), 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.1(m), 3.102, 3.159, 3.301, 3.303, 4.125 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C. §§ 5100, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159 (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the RO provided notice to the Veteran in March 2010, prior to the initial adjudication of the claim in August 2010.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, VA examination and medical opinion reports, a copy of the May 2015 Board hearing transcript, and lay statements.  

Pursuant to the August 2015 remand instructions, the AOJ (in a December 2015 letter), requested that the Veteran identify the names, addresses, and approximate dates of treatment for all private and VA healthcare providers who had treated him for the claimed acquired psychiatric disorders and complete a separate VA Form 21-4142 for each non-VA provider.  No response to the December 2015 letter has been received from the Veteran.  While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  As such, the Board finds that VA has made every reasonable effort to obtain all records relevant to the issue of service connection for acquired psychiatric disorder decided herein.

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson,	 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 
580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when the adequacy is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).    

The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in August 2010, August 2015, and January 2016.  An addendum VA medical opinion report was obtained in May 2017 from the VA examiner who conducted the January 2016 VA examination.  In a December 2010 notice of disagreement, the Veteran contended that the August 2010 VA examination report was inaccurate.  The Veteran indicated that he did not seek psychiatric treatment before he filed his claim because he was incarcerated and unable to go to VA.  The Veteran noted that his father-in-law is a veteran and recognized the problems the Veteran was having and encouraged him to seek treatment.  The Veteran further contended that the reason he did not report any psychiatric problems during service is because service members "who had problems were weak," he wanted to make it to the end of service, and "a couple of drinks would take the edge off and let him sleep a little." 

Further, in a November 2017 written statement, the representative contended that the negative attitude of the rater and examiner adversely affected the adjudication of the Veteran's claim.  The representative contends that language used in the supplemental statement of the case (which was taken from the May 2017 addendum VA medical opinion report) was adversarial and borderline combative.  The representative contends that the VA examination was inadequate because the rater and examiner had "negative opinions" about the Veteran. 

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant challenging the expertise of a VA physician must "set forth the specific reasons . . . that the expert is not qualified to give an opinion."  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  That has not happened in this case.  While the Veteran has expressed disagreement with the August 2010 VA examiner's findings, the Veteran has not provided a specific argument or evidence concerning the professional competence of the VA examiner; therefore, the examiner is presumed competent.  See Rizzo, 580 F.3d at 1290-1291.  

Further, with respect to the VA examiner who conducted the January 2016 VA examination report and prepared the May 2017 addendum VA medical opinion report, the Board does not find the representative's general assertions that the examiner had a "negative opinion" of the Veteran leading to an inadequate examination to be supported by the evidence of this case.  The VA examiner reviewed the claims file, interviewed the Veteran, and conducted a psychiatric examination.  Beyond the conclusory statement of the representative in November 2017, the Board does not find any evidence of bias on behalf of the VA examiner in this case.

As such, the Board finds that the August 2010, August 2015, and January 2016 VA examination reports and May 2017 addendum VA medical opinion report are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue of service connection for acquired psychiatric disorder.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted psychiatric testing, and provided opinions with supporting rationale.  

The Veteran and his spouse testified at a May 2015 Board hearing before the undersigned Veterans Law Judge and a transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, as pertinent to the issue decided herein (service connection for acquired psychiatric disorder other than PTSD), during the Board hearing, the Veterans Law Judge advised the Veteran as to the issues on appeal, what was generally required for service connection, and suggested the importance of submitting a medical nexus opinion relating the current psychiatric symptoms to a current diagnosis and service or the in-service stressor events.  

The Veteran and his spouse presented evidence of symptoms of acquired psychiatric disorders and testified as to onset of the reported symptoms and symptoms during service.  Further, the Veteran was provided VA examinations that provide additional evidence on the question of whether any currently diagnosed acquired psychiatric disorders (other than alcohol or drug use) are related to service.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) and have not identified any prejudice in the conduct of the Veterans Law Judge.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R.	 § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Service Connection for an Acquired Psychiatric Disorder (other than PTSD)

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a) (2017).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with bereavement, alcohol use disorder, and cannabis use disorder, none of which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a) (2017); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 38 C.F.R. § 3.307 (2017) do not apply.  

The Veteran had service in the Southwest Asian Theater of operations during the Persian Gulf War.  See service personnel records.  As the Veteran's psychiatric symptomatology have been attributed to clinically diagnosed disorders, specifically, bereavement, alcohol use disorder, and cannabis use disorder, see January 2016 VA examination report and is not a chronic multi-symptom illness, the provisions of 38 U.S.C. § 1117 (2012) and 38 C.F.R. § 3.317 (2017) are not for application.  The January 2016 VA examination report specifically attributed the psychiatric symptoms, including depressed mood, anxiety, and chronic sleep impairment, to these diagnosed disorders.    

The Veteran contends that the claimed acquired psychiatric disorders are related to active service, specifically seeing two burnt bodies on the side of the road while driving in a convoy in Kuwait and Iraq as well as repeatedly being required to wait in a Conex box with other service members during bomb attacks.  The Veteran contends that he was in constant fear for his life and the rest of his unit.  The Veteran contends that he can still smell the burnt dead bodies that he witnessed.  See May 2015 written statements, May 2015 Board hearing transcript.

In a December 2010 notice of disagreement, the Veteran reported that his father-in-law is a veteran and recognized the problems the Veteran was having and encouraged him to seek treatment.  At the May 2015 Board hearing, the Veteran and his spouse testified as to the Veteran's ongoing psychiatric symptoms since deployment to Kuwait and Iraq.  The Veteran testified that he finally sought help in 2010, but had been coping with psychiatric symptoms since returning from Southwest Asia.  The Veteran testified that he had been diagnosed with PTSD and prescribed psychiatric medication.

Initially, as discussed in the introduction above, service connection for PTSD has been specifically denied.  See May 2017 Board decision.  As such, to the extent that the Veteran contends that he has been diagnosed with PTSD related to in-service stressor events, that theory of entitlement will not be further discussed.

First, the evidence of record demonstrates that the Veteran has current diagnosed acquired psychiatric disorders, specifically bereavement, alcohol use disorder, and cannabis use disorder.  See January 2016 VA examination report, May 2017 addendum VA medical opinion report.  VA treatment records also note diagnoses of alcohol abuse and cannabis use disorder.  See e.g., November 2010, April 2015 VA treatment records. 

Apart from the above diagnosed psychiatric disorders, there is some question as to whether the Veteran has any additional current diagnosed, or diagnosed proximately to the appeal period, acquired psychiatric disorders, specifically adjustment disorder and depression.  VA treatment records note positive depression screens as well as "diagnoses" of adjustment disorder with depression and anxiety.  See August 2010 to January 2011 and April to June 2015 VA treatment records.  

Although the VA treatment records reflect notations of adjustment disorder and depression, the Board finds that the weight of the evidence is against a finding that the Veteran has diagnoses of adjustment disorder and depression for VA compensation purposes.  See 38 C.F.R. § 4.125(a) (2014) (stating that the diagnosis of a mental disorder must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV)); 38 C.F.R. § 4.125(a) (2017) (stating that the diagnosis of a mental disorder must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 5th edition, of the American Psychiatric Association (DSM-5)).  

A January 2011 VA treatment record notes that the Veteran reported the problems with depression were situational.  The VA treatment record notes that the adjustment disorder with depressed mood had resolved.  An April 2015 VA treatment records notes "diagnoses" purportedly based on DSM-5 diagnostic criteria for unspecified depressive/anxiety disorders while also noting that the Veteran had invalidated screening tools by answering to the extreme on all questions posed.  A depression screen based on self-assessment was positive, but the treatment record notes it is not sufficient alone for diagnostic purposes.  

A May 2015 VA treatment record notes that the Veteran continued to request a diagnosis of PTSD for purposes of financial gain.  The VA psychiatrist noted that the Veteran was counseled with regard to the difficulties with forming an effective therapeutic relationship in the context of deceit and noncompliance with treatment recommendations.  The VA treatment record notes that the Veteran presented with distress and functional impairment secondary to symptoms of anxiety and depression likely secondary to many contributors to include possible pending loss of job/marriage and prior service, but that the Veteran's invalidation of screening tools, lying about substance use, and noncompliance with treatment recommendations made treatment extraordinarily challenging.  Diagnoses of unspecified depressive/anxiety disorder, rule out unspecified personality disorder (antisocial traits prominent), rule out malingering, alcohol use disorder, cannabis use disorder, and rule out opioid use disorder. 

The August 2010 VA examination report notes a diagnosis of alcohol abuse as well as rule out alcohol dependence and rule out adjustment disorder.  The August 2015 VA examination report notes that the Veteran had a "feared complaint in whom no diagnosis was made."  The VA examiner noted that objectively assessed response bias in the examination - i.e., a score that exceeded the recommended cut score on a two-alternative forced-choice test - precluded a valid psychometric assessment of the Veteran's current symptomatology.  The VA examiner concluded that no diagnosis of a mental disorder could be conferred at the VA examination.

The January 2016 VA examination report notes diagnoses of current psychiatric disorders of bereavement (attributable to a close friend dying in December 2015), alcohol use disorder, and cannabis use disorder.  The VA examiner concluded that the Veteran does not meet the DSM-5 criteria for PTSD (denied in the May 2017 Board decision), depression, or an adjustment disorder.  

In a May 2017 addendum VA medical opinion report, the VA examiner noted that, while the Veteran was able to persuade other providers - including a nurse and social worker - to diagnosis psychiatric conditions without objective evidence, it should be highlighted that the Veteran's clinical psychiatrist had the integrity to not only counsel the Veteran on the deceit, but also document it.  See also April 2015 VA treatment records.  The VA examiner, based on the evidence of record and the comments of the Veteran's treating VA psychologist and psychiatrist, opined that the Veteran was unfortunately being dishonest and feigning symptoms for purposes of financial gain.  The VA examiner opined that the "diagnoses" of PTSD, adjustment disorder, depressive disorder, and anxiety disorder are not valid.  The VA examiner concluded that the only current psychiatric diagnoses were bereavement (though there were no treatment records to verify this had not resolved), alcohol use disorder, and cannabis use disorder (primary diagnosis). 

The Board finds the January 2016 VA examination report and May 2017 addendum VA medical opinion to be highly probative evidence that the Veteran does not have any currently diagnosed acquired psychiatric disorders (other than bereavement, alcohol use disorder, and cannabis use disorder) manifested during any part of the appeal period.  The VA examiner reviewed the claims file, had the requisite medical expertise to render a medical opinion, had sufficient and accurate facts, factual assumptions, and data on which to base conclusions, and stated the bases supporting the opinion.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a current disability may include a diagnosis at the time the claim was filed or during its pendency).  Based on the above, the Board finds that the weight of the evidence is against a finding that the Veteran has or, has had at any time proximate to or during the course of this appeal, current diagnosed acquired psychiatric disorders, to include adjustment disorder or depression, other than bereavement, alcohol use disorder, and cannabis use disorder.

Next, to the extent that the Veteran has been diagnosed with bereavement during the appeal period, see January 2016 VA examination report, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience any in-service symptoms of bereavement.  Service treatment records do not reflect any injury, compliant, diagnosis, or treatment for a psychiatric disorder, or otherwise reflect a reported history or findings of bereavement or psychiatric symptomatology.  The September 2003 service separation physical report notes that the psychiatric system was clinically normal.  On an associated report of medical history, the Veteran denied nervous trouble of any sort (anxiety or panic attacks), depression or excessive worry, frequent trouble sleeping, being evaluated or treated for a mental disorder, or attempting suicide.    

Additionally, the bereavement diagnosed during the appeal period manifested many years after service separation and is not causally or etiologically related to active service.  The January 2016 VA examination report notes that the diagnosed bereavement was related to the recent loss of a friend in December 2015 - approximately 12 years after service separation.  

Finally, to the extent that the Veteran has been diagnosed with alcohol use disorder and cannabis use disorder during the appeal period, direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  Compensation cannot be awarded pursuant to 38 U.S.C.	 § 1110 (2012) and 38 U.S.C. § 105(a) (2012) either for primary alcohol abuse disabilities or for secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Primary alcohol abuse disability means an alcohol abuse disability arising from voluntary and willful drinking to excess.  Id.  

VA regulations state that no compensation shall be paid if a disability is the result of alcohol abuse.  38 C.F.R. § 3.301 (2017).  For the purpose of this regulation, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).  See also 38 U.S.C. § 105; 38 C.F.R. § 3.1(m) (2017).  As such, service connection is precluded as a matter of law for a disability etiologically related to alcohol use disorder or cannabis use disorder.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.301(d).

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran's bereavement was not incurred in active service.  The Board further finds that the weight of the evidence demonstrates that the Veteran does not have a currently diagnosed acquired psychiatric disorder (apart from bereavement, alcohol use disorder, and cannabis disorder) in accordance with the DSM-IV or DSM-5 criteria as required under 38 C.F.R. § 4.125(a).  Additionally, to the extent that the Veteran has been diagnosed with alcohol use disorder and cannabis use disorder, service connection is barred by statute and regulation.  As such, service connection for an acquired psychiatric disorder, to include bereavement, adjustment disorder, and depression, is not warranted.  As the 




preponderance of the evidence is against the claim, or the benefit is barred as a matter of law, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for an acquired psychiatric disorder (other than PTSD), to include adjustment disorder, depression, and bereavement, is denied.





____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


